This is an appeal from two orders of the Supreme Court, Albany County, by the first of which defendants were enjoined during the pendency of the action from levying, collecting or receiving any taxes upon real property located in former Coeymans School District No. 2, Town of Coeymans, Albany County, New York, and the second of which denied a reargument of original motion and denied a motion for the dismissal of the complaint on the ground that it failed to state facts sufficient to" constitute a cause of action. Orders granting temporary injunction and denying motion to dismiss the complaint affirmed, with $25 costs and disbursements. Hill] P. J., Heffernan, Foster, Bussell and Deyo, JJ., concur. [See 273 App. Div. 830.]